HENDERSON, Justice
(concurring in part; dissenting in part).
Under the state of this record, without going into the merits, I cannot vote to affirm. This case must be returned to the circuit court for correction.
This Court has, on at least two occasions, held that the clear and convincing standard is required to be applied at both the adjudicatory and dispositional phase in juvenile proceedings. Matter of D.B., 382 N.W.2d 419 (S.D.1986); People in Interest of L.A., 334 N.W.2d 62 (S.D.1983). Accord: People in Interest of K.C., 414 N.W.2d 616, 619 (S.D.1987).
*369The highest court in this land has held that a clear and convincing standard “... adequately conveys to the factfinder the level of subjective certainty about his factual conclusions necessary to satisfy due process.” Santosky v. Kramer, 455 U.S. 745, 769, 102 S.Ct. 1388, 1403, 71 L.Ed.2d 599 (1982).
Here, the trial court failed to use the clear and convincing standard at both the adjudicatory and dispositional phases of this juvenile proceeding. Inherently flawed in the adjudicatory and dispositional phase, this case must be reversed and remanded for further proceedings. See, Order of Adjudication and Disposition (adjudicatory phase) dated September 16, 1991, and Findings of Fact and Conclusions of Law (dispositional phase) dated September 16, 1991. However,, there is, also, an Order of Adjudication (adjudicatory phase) dated April 24, 1991, reflecting that the father admitted the allegations of the petition of dependency and neglect. Perhaps, but it is doubtful, that this “saves” the adjudicatory phase; however, the settled law is that the trial court has a judicial duty to enter these obligatory findings and must find that there is clear arid convincing evidence. An absence of finding in the September 16, 1991, Findings of Fact and Conclusions of Law (dispositional), both as to (1) the best interests of the child and (2) the least restrictive alternative renders the termination of parent’s rights fatal. Without such a finding, there is no level of subjective certainty necessary to satisfy due process, as required by Sant-sky. See, also, the necessity of findings as regards (1) the best interests of the child and (2) the least restrictive alternative per Matter of A.H., 421 N.W.2d 71 (S.D.1988). Word for word, I have carefully researched the record and in the three salient documents, no such findings exist. Therefore, under the settled law of this state and the United States Supreme Court, this case should be remanded to the trial court for indispensable Findings of Fact and Conclusions of Law.
I concur, on the merits, to the discourse on Issue I.
I am authorized to state that Justice AMUNDSON joins this special writing.